COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  RUBIN SANCHEZ,                                §               No. 08-16-00117-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                112th District Court

  THE STATE OF TEXAS,                           §             of Pecos County, Texas

                        State.                  §              (TC# P-3493-112-CR)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 25, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before January 25, 2017.

       IT IS SO ORDERED this 27th day of December, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.